DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s amendments/remarks filed 1/28/22.  Claims 1, 17 were amended; claims 2, 11, 13-15 were cancelled; and claim 25 was newly added.  Claims 1, 3-10, 12, and 16-25 are presently pending and are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/22 has been entered.
 
Response to Arguments
4.	Applicant’s arguments, see pages 8-9 of Remarks, filed 1/28/22, with respect to the rejections of claims 1, 3-9, 12, and 16-24 under 35 U.S.C. 103 as being unpatentable over KR 10-2005-0036416 to Yoon in view of US Pub. 2013/0111676 to Jun et al. have been fully considered and are persuasive.  The rejections of claims 1, 3-10, 12, and 16-24 under 35 U.S.C. 103 have been withdrawn. 

Allowable Subject Matter
5.	Claims 1, 3-10, 12, and 16-25 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
	As persuasively argued by Applicant in pages 8-9 of Remarks, filed 1/28/22, newly amended independent claim 1 overcomes the previous grounds of rejection under 35 U.S.C. 103 as being unpatentable over KR 10-2005-0036416 to Yoon (hereafter “Yoon”, machine translation previously provided) in view of US Pub. 2013/0111676 to Jun et al. (hereafter “Jun”).  The closest prior art reference, Yoon, discloses a washing machine comprising: a casing (see Fig. 1); an outer tub (1) located inside of the casing and configured to receive water; an inner tub (2) located inside of the outer tub and configured to receive laundry; a pulsator (3) located inside of the inner tub and configured to rotate based on receiving a driving force [see Fig. 1; pg. 4]; and a driving mechanism (800, 500) configured to provide driving force to cause rotation of at least one of the inner tub or the pulsator [see Fig. 1], 
wherein the driving mechanism comprises: 
a drive motor (500) comprising a stator (520) and a rotor (510) [see Fig. 1-3; pg. 4], 
a bearing housing (300) located vertically below the outer tub [see Fig. 1-3; pg. 4], 
a spinning shaft (100) that has an upper end (120) coupled to the inner tub and a lower end (140) located closer to the rotor than the upper end, the spinning 
a coupler (650) configured to selectively connect the spinning shaft to the rotor based on moving upward and downward along an outer circumferential surface of the lower end of the spinning shaft, the coupler comprising a cylindrical body [see Fig. 2-3; pg. 5], 
a washing shaft (200) located in the hollow portion of the spinning shaft and configured to rotate the pulsator, the washing shaft having a lower part (240) connected to the rotor and an upper part (210) connected to the pulsator [see Fig. 2-4; pg. 5], and 
an anti-friction member (195) located between the spinning shaft and the washing shaft and configured to reduce friction between the spinning shaft and the washing shaft, the anti-friction member comprising a bearing [see Fig. 2-4; pg. 5],
	wherein an outer circumferential surface of the washing shaft defines a retaining groove (at 535) that is recessed radially inward and that extends along a circumferential direction of the washing shaft,
wherein the driving mechanism further comprises: 
a retaining ring (535) that has an inner circumferential portion inserted into the retaining groove and an outer circumferential portion that protrudes radially outward of the washing shaft [see Fig. 3-4; pg. 5, 7], 

a shaft-retaining boss (530) defining a shaft passing-through hole that receives the washing shaft and that extends toward a central portion of the rotor [see Fig. 2; pages 7-8].  
	Yoon does not teach “a plurality of auxiliary washers that are respectively located between the anti- friction member and the first washer and between the first washer and the retaining ring”.  Moreover, as persuasively argued by Applicant in pages 8-9 of Remarks, filed 1/28/22, Yoon does not disclose that the shaft-retaining boss (530) is “configured to come into contact with a bottom portion of the spinning shaft based on deformation of the first washer and the plurality of auxiliary washers by the load applied to the anti-friction member, and wherein the shaft-retaining boss is configured to, based on the load corresponding to a reference value, come into contact with the bottom portion of the spinning shaft to thereby limit an impact of the load, the impact being applied to the anti-friction member after (i) the plurality of auxiliary washers are deformed to relieve a portion of the load and (ii) the first washer is deformed to relieve another portion of the load.”  Rather, the shaft-retaining boss (rotor bushing 530) of Yoon merely appears to be in contact with the retaining ring (washer 535) and coupler (clutch coupler 650), wherein Yoon teaches that the retaining ring (535) contacts a bottom portion of the spinning shaft (at 140) [see Fig. 4; page 7].  The previously relied upon secondary reference, Jun, which discloses a washing machine including a driving mechanism comprising a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711